MAINE	SUPREME	JUDICIAL	COURT	                                       Reporter	of	Decisions	
Decision:	 2016	ME	185	
Docket:	   Pen-15-596	
Argued:	   September	15,	2016	     	
Decided:	  December	22,	2016	
	
Panel:	    SAUFLEY,	C.J.,	and	ALEXANDER,	MEAD,	GORMAN,	JABAR,	HJELM,	and	HUMPHREY,	JJ.	
	
	
                                  STATE	OF	MAINE	
                                         	
                                        v.	
                                            	
                                    OSCAR	NUNEZ	
	
	
HUMPHREY,	J.	

      [¶1]	 	 Oscar	 Nunez	 appeals	 from	 a	 judgment	 entered	 in	 the	 Unified	

Criminal	Docket	(Penobscot	County,	Anderson,	J.)	convicting	him	of	one	count	

of	 arson,	 17-A	 M.R.S.	 §	 802(1)(A)	 (2015),	 and	 two	 counts	 of	 criminal	

threatening,	17-A	M.R.S.	§§	209(1),	1252(4)	(2015),	pursuant	to	a	conditional	

guilty	 plea	 through	 which	 he	 reserved	 the	 right	 to	 appeal	 the	 denial	 of	 his	

suppression	 motion.	 	 Nunez	 argues	 that,	 because	 it	 was	 objectively	

unreasonable	for	an	officer	to	believe	the	search	warrant	established	probable	

cause,	the	court	erred	in	applying	the	good	faith	exception	to	the	exclusionary	
2	

rule	to	deny	his	motion.		We	conclude	the	warrant	was	supported	by	probable	

cause	and	affirm.1				

                                          I.		BACKGROUND	

        [¶2]	 	 On	 July	 22,	 2012,	 Special	 Agent	 Lori	 Renzullo	 of	 the	 Maine	 Drug	

Enforcement	Agency	(MDEA)	applied	for	a	warrant	to	search	the	alleged	home	

of	Oscar	Nunez	at	45	West	Side	Drive	on	Verona	Island.		Renzullo’s	supporting	

affidavit	alleged	the	following	facts.			

	       [¶3]	 	 Earlier	 that	 day,	 an	 unidentified	 individual	 fired	 multiple	

.380	caliber	 rounds	 at	 and	 set	 fire	 to	 a	 residence	 in	 Orrington	 belonging	 to	

David	 Ireland.	 	 When	 law	 enforcement	 officers	 responded,	 they	 observed	

marijuana	 plants	 on	 the	 porch	 and	 in	 the	 basement,	 and,	 with	 Ireland’s	

consent,	they	searched	the	property.		An	investigator	found	a	substance	that	

Ireland	admitted	was	heroin	and	contacted	Renzullo,	who	arrived	at	Ireland’s	

residence	 and	 observed	 light	 brown	 powder	 consistent	 with	 heroin	 and	

packaging	consistent	with	crack	cocaine.			

        [¶4]		Ireland	told	Renzullo	that	a	few	months	earlier,	he	worked	for	an	

individual	 known	 as	 “Shorty,”	 whose	 real	 name	 Ireland	 believed	 to	 be	 Oscar	


   1	 	 Because	 we	 conclude	 the	 warrant	 was	 supported	 by	 probable	 cause,	 we	 need	 not	 reach	 the	

good	faith	exception	argument	raised	in	this	appeal.		See	State	v.	Estabrook,	2007	ME	130,	¶¶	1,	9,	
932	A.2d	549.	
   	
                                                                                                3	

Nunez.		Ireland	stated	that	Nunez2	was	a	drug	dealer	who	sold	crack	cocaine	

and	 that	 Ireland	 had	 purchased	 crack	 from	 Nunez	 in	 the	 past.	 	 He	 told	

Renzullo	 that	 he	 worked	 for	 Nunez	 as	 a	 driver,	 but	 quit	 after	 only	 a	 week	

because	he	was	scared.		According	to	Ireland,	this	upset	Nunez,	who	thereafter	

accused	 Ireland	 of	 stealing	 customers,	 attempted	 to	 run	 Ireland	 off	 the	 road	

with	his	car,	pepper	sprayed	Ireland’s	vehicle,	and	once	put	a	gun	to	Ireland’s	

head	in	front	of	his	children.		

      [¶5]		Renzullo	also	spoke	with	a	man	who	identified	himself	as	Rolando	

Cabrera.	 	 Cabrera	 said	 that	 he	 and	 Ireland	 were	 friends	 and	 that	 he	 was	

present	 during	 the	 shooting	 and	 arson	 at	 Ireland’s	 residence.	 	 Cabrera	 told	

Renzullo	that	he	had	mutual	acquaintances	with	Shorty,	knew	him	from	New	

York,	 and	 that	 Shorty’s	 real	 name	 was	 Oscar	 Nunez.	 	 Cabrera	 stated	 Nunez	

used	to	live	at	117	Union	Street	in	Brewer,	but	had	recently	moved	to	Verona	

Island.	 	 According	 to	 Cabrera,	 before	 moving	 to	 Verona	 Island,	 Nunez	 sold	

crack	on	Ohio	Street	in	Bangor	as	a	member	of	a	“Dominican	gang”	from	the	

end	of	2010	to	the	fall	of	2011.		After	the	other	gang	members	were	arrested,	

Nunez	returned	to	Bangor	and	assumed	control	of	the	crack	business.		




  2		During	this	exchange,	Ireland	referred	to	Nunez	by	his	apparent	street	name,	“Shorty.”		
4	

        [¶6]	 	 Renzullo	 averred	 that	 Cabrera	 took	 two	 investigators	 to	 45	 West	

Side	 Drive	 on	 Verona	 Island	 and	 identified	 the	 home	 as	 Nunez’s	 current	

residence.3		Cabrera	told	the	investigators	that	Nunez	usually	parked	a	Toyota	

in	the	driveway	and	that	Nunez	was	not	home	because	there	was	no	vehicle.				

        [¶7]	 	 In	 the	 affidavit,	 Renzullo	 also	 stated	 that,	 with	 the	 foregoing	

information,	 she	 obtained	 a	 search	 warrant	 for	 Ireland’s	 residence.		

Investigators	 searched	 the	 residence	 again	 and	 found	 additional	 drugs	 and	

firearms.	 	 Renzullo	 then	 spoke	 to	 Ireland	 a	 second	 time	 about	 his	 dealings	

with	Nunez.			

        [¶8]	 	 During	 the	 second	 conversation,	 Ireland	 told	 Renzullo	 that	 he	

drove	Nunez	around	for	about	a	week	in	vehicles	Nunez	rented	from	a	Toyota	

dealership.		Ireland	stated	Nunez	had	also	wanted	him	to	sell	drugs	and	gave	

him	ten	bags	of	crack	and	heroin.		Ireland	maintained	that	he	never	sold	any	of	

the	drugs,	that	Nunez	threatened	Ireland	with	a	gun	after	Ireland	used	some	

of	 the	 heroin,	 and	 that	 Nunez	 asked	 Ireland	 to	 wire	 sums	 of	 money	 ranging	

from	 $500	 to	 $1,500	 to	 individuals	 in	 New	 York	 on	 ten	 or	 twelve	 occasions	




   3	 	 At	 the	 suppression	 hearing,	 testimony	 revealed	 that	 in	 fact	 another	 individual,	 who	 was	

associated	 with	 Cabrera,	 took	 investigators	 to	 the	 Verona	 Island	 residence.	 	 Renzullo	 believed	 it	
was	 Cabrera	 who	 took	 the	 other	 agents	 to	 the	 Verona	 Island	 residence	 at	 the	 time	 she	 wrote	 the	
warrant	affidavit.		
                                                                                                    5	

over	several	months.		Ireland	also	told	Renzullo	he	saw	Nunez	carry	twenty	to	

forty	bags	of	crack	“in	his	crotch”	on	several	occasions.		

	       [¶9]	 	 Renzullo	 further	 averred	 that	 she	 had	 interviewed	 a	 cooperating	

defendant	(CD)	on	July	17,	2012.		The	CD,	who	was	arrested	on	a	drug-related	

offense,	 was	 known	 to	 Renzullo	 and	 had	 provided	 the	 MDEA	 reliable	

information	 in	 the	 past.	 	 The	 CD	 informed	 Renzullo	 that	 a	 “new	 group	 of	

Dominicans”	was	operating	in	the	area	with	operations	believed	to	be	based	in	

Brewer	 because	 Shorty	 arranged	 for	 drug	 buys	 to	 occur	 on	 School	 Street	 in	

Brewer.	 	 The	 CD	 had	 purchased	 crack	 from	 Shorty	 five	 to	 ten	 times	 in	 the	

previous	 month	 and	 gave	 Renzullo	 the	 telephone	 number	 to	 place	 a	 crack	

order.		The	CD	thought	the	voice	in	the	number’s	voicemail	was	Shorty’s,	but	

did	not	know	for	sure.		The	voicemail	message	informed	the	caller:	“If	you	are	

wearing	a	wire	or	you’re	snitching,	I’ll	blow	your	brains	out.”			

	       [¶10]	 	 Renzullo	 concluded	 with	 the	 assertion	 that	 based	 upon	 her	

experience,	education,	training,	and	study,4	it	is	common	for	those	involved	in	

drug	trafficking	to	keep	evidence	of	their	criminal	activity	at	their	residences.				

	       [¶11]	 	 On	 July	 22,	 2012,	 the	 District	 Court	 (Ellsworth,	 Mallonee,	 J.)	

issued	 a	 warrant	 authorizing	 officers	 to	 search	 Oscar	 Nunez’s	 residence	 at	


    4		Renzullo	averred	that	she	had	been	a	law	enforcement	officer	for	over	ten	years,	and	a	special	

agent	with	the	MDEA	for	almost	three	years.			 	
6	

45	West	Side	Drive	on	Verona	Island.		The	court	concluded	that	based	on	the	

Renzullo	affidavit,	there	was	probable	cause	to	search	for	and	seize	any	drugs,	

drug	 paraphernalia,	 and	 related	 evidence	 connected	 to	 the	 drug	 dealing	

business.				

	      [¶12]		State	Fire	Marshal	Investigator	Stewart	Jacobs	and	several	MDEA	

agents	executed	the	search	warrant	at	45	West	Side	Drive.5		At	the	property,	

Jacobs	 saw	 a	 six-pack	 holder	 of	 “Molotov	 cocktails”	 and	 a	 .380	 caliber	

handgun.	 	 Jacobs	 then	 applied	 for	 and	 obtained	 a	 second	 warrant	 for	 the	

Verona	 Island	 property,	 which	 attached	 and	 incorporated	 the	 Renzullo	

affidavit,	 to	 seize	 the	 containers	 and	 gun	 as	 evidence	 related	 to	 the	 arson	 at	

Ireland’s	 residence.	 	 The	 evidence	 seized	 pursuant	 to	 this	 second	 warrant	 is	

the	subject	of	the	motion	to	suppress	at	issue	here.			

       [¶13]		On	January	30,	2013,	Nunez	was	charged	by	indictment	with	four	

counts:	 aggravated	 attempted	 murder	 (Class	 A),	 17-A	 M.R.S.	 §	 152-A(1)(A)	

(2015);	arson	(Class	A),	17-A	M.R.S.	§	802(1)(A);	and	two	counts	of	criminal	

threatening	(Class	C),	17-A	M.R.S.	§§	209(1),	1252(4).		On	April	2,	2013,	Nunez	

filed	a	motion	to	suppress	the	evidence	seized	pursuant	to	the	second	warrant	


   5		These	facts	are	drawn	from	the	trial	court’s	findings	following	the	hearing	on	Nunez’s	motion	

to	suppress	and	are	based	on	competent	evidence	contained	in	the	suppression	record.		See	State	v.	
Lovett,	2015	ME	7,	¶	3,	109	A.3d	1135;	see	also	State	v.	Arbour,	2016	ME	126,	¶	8,	146	A.3d	1106.	
   	
                                                                                           7	

to	 search	 the	 Verona	 Island	 property,	 including	 the	 fuel	 containers,	 Molotov	

cocktails,	and	the	gun.		Nunez	contended	that	the	second	search	warrant	was	

tainted	by	the	unlawful	initial	search	relying	on	the	Renzullo	affidavit,	which	

failed	to	supply	probable	cause	that	evidence	of	illegal	drug	activity	would	be	

found	at	the	property.			

       [¶14]		On	September	30,	2013,	the	Superior	Court	(Anderson,	J.)	held	a	

hearing	 on	 the	 motion	 to	 suppress.	 	 Special	 Agent	 Renzullo	 and	 State	 Fire	

Marshal	 Investigator	 Jacobs	 testified.	 	 The	 court	 concluded	 that	 the	 Renzullo	

affidavit	 failed	 to	 establish	 probable	 cause	 to	 search	 the	 Verona	 Island	

property,	and	emphasized	two	facts.		First,	the	court	noted,	“although	there	is	

reason	to	believe	that	Mr.	Nunez	sold	drugs	and	had	provided	drugs	to	David	

Ireland	 within	 the	 last	 few	 months,	 none	 of	 that	 activity	 is	 linked	 directly	 to	

the	 Verona	 Island	 residence.”	 	 Second,	 Renzullo	 failed	 to	 state	 how	 the	

individual	 who	 led	 officers	 to	 the	 Verona	 Island	 address	 knew	 Nunez	 lived	

there.	 	 The	 court	 ultimately	 concluded	 that	 the	 evidence	 seized	 pursuant	 to	

the	second	warrant	was	nonetheless	admissible	because	Jacobs	acted	in	good	

faith	 in	 applying	 for	 and	 executing	 the	 second	 warrant.	 	 The	 court	 therefore	

denied	the	motion	to	suppress	by	written	order	dated	December	3,	2013.		
8	

       [¶15]	 	 On	 September	 11,	 2014,	 the	 State	 dismissed	 the	 attempted	

murder	 charge	 and	 Nunez	 entered	 conditional	 guilty	 pleas	 to	 the	 remaining	

charges.		On	November	12,	2015,	the	court	sentenced	Nunez	to	twenty	years	

of	imprisonment	on	the	arson	charge,	with	all	but	eight	years	suspended,	and	

four	 years	 of	 probation,	 and	 four	 years	 of	 imprisonment	 on	 both	 criminal	

threatening	 charges,	 to	 be	 served	 concurrently	 with	 the	 arson	 sentence.6		

Nunez	 timely	 appealed	 from	 the	 judgment	 of	 conviction.	 	 See	 15	 M.R.S.	

§	2115	(2015);	M.R.	App.	P.	2.		

                                         II.		DISCUSSION	

A.	    Issue	on	Appeal	

       [¶16]		The	court	found	that	the	affidavit	in	support	of	the	first	warrant	

was	insufficient	to	establish	probable	cause	to	search	Nunez’s	residence,	but	

concluded	that	the	evidence	was	nonetheless	admissible	pursuant	to	the	good	

faith	 exception.	 	 The	 State	 did	 not	 appeal	 from,	 and	 does	 not	 challenge,	 the	

conclusion	 that	 the	 Renzullo	 affidavit	 failed	 to	 generate	 probable	 cause	 to	

conduct	the	initial	search.		Rather,	in	this	appeal,	the	parties	have	only	briefed	

and	 argued	 whether	 the	 good	 faith	 exception	 applies	 to	 the	 seizure	 of	


   6		Nunez	faced	federal	charges,	delaying	his	sentencing	in	this	matter.		At	the	Rule	11	hearing,	the	

court	accepted	the	conditional	guilty	plea	and	continued	sentencing	until	after	the	resolution	of	the	
federal	case.			
   	
                                                                                                               9	

evidence	 pursuant	 to	 the	 second	 warrant.7	 	 See	 United	 States	 v.	 Leon,	

468	U.S.	897,	923-24	(1984).			

        [¶17]		Notwithstanding	the	parties’	focus	on	good	faith,	we	first	review	

whether	 the	 initial	 warrant	 was	 supported	 by	 probable	 cause.	 	 See	 State	 v.	

Estabrook,	2007	ME	130,	¶¶	1,	9,	932	A.2d	549	(affirming	trial	court’s	denial	

of	 a	 motion	 to	 suppress	 on	 the	 ground	 that	 the	 warrant	 affidavit	 was	

supported	 by	 probable	 cause	 and	 declining	 to	 address	 the	 good	 faith	

exception);	State	v.	Marquis,	525	A.2d	1041,	1042-43	(Me.	1987)	(declining	to	

address	 good	 faith—the	 only	 issue	 argued	 by	 the	 State	 on	 appeal—and	

instead	first	considering	probable	cause).8		


    7	 	 Although	 the	 motion	 to	 suppress	 was	 nominally	 directed	 at	 the	 evidence	 seized	 pursuant	 to	

the	 warrant	 obtained	 by	 Jacobs,	 Nunez	 argues	 the	 evidence	 was	 tainted	 by	 the	 initial	 unlawful	
search	pursuant	to	the	warrant	obtained	by	Renzullo.		The	Renzullo	affidavit	and	the	initial	search	
for	drug	evidence	is	therefore	the	focus	of	our	discussion	here.		See	State	v.	Johndro,	2013	ME	106,	
¶¶	8,	19-20,	22,	82	A.3d	820.	
    	
    8	 	 This	 is	 consistent	 with	 our	 practice	 of	 first	 determining	 whether	 a	 constitutional	 violation	

occurred	 before	 reaching	 the	 good	 faith	 issue.	 	 See,	 e.g.,	 Arbour,	 2016	 ME	 126,	 ¶	 16	 n.12,	
143	A.3d	1106	(“Because	we	conclude	that	there	was	a	substantial	basis	for	the	finding	of	probable	
cause	 to	 issue	 the	 search	 warrant,	 we	 do	 not	 consider	 the	 State’s	 alternative	 ‘good	 faith’	
argument.”);	State	v.	Nadeau,	2010	ME	71,	¶	48	n.10,	1	A.3d	445	(“We	do	not	discuss	the	Superior	
Court’s	 application	 of	 the	 good	 faith	 exception	 because	 the	 search	 warrant,	 which	 authorized	 the	
July	 forensic	 examination	 of	 the	 computer,	 never	 ‘expired.’”);	 Estabrook,	 2007	 ME	 130,	 ¶¶	 1,	 9,	
932	A.2d	 549;	 State	 v.	 Veglia,	 620	 A.2d	 276,	 277-79	 &	 n.3	 (Me.	 1993)	 (holding	 that	 an	 issuing	
magistrate	had	a	substantial	basis	for	a	probable	cause	finding	and	declining	to	address	good	faith);	
State	v.	Tarantino,	587	A.2d	1095,	1097-98	(Me.	1991)	(concluding	that	a	search	was	valid	pursuant	
to	 the	 automobile	 exception	 and	 declining	 to	 decide	 the	 good	 faith	 issue);	 State	 v.	 Marquis,	
525	A.2d	1041,	1042-43	(Me.	1987).	
    	
    In	cases	considering	the	good	faith	exception,	we	have	concluded	that	it	did	not	apply	because	
the	 warrants	 were	 so	 deficient	 that	 reliance	 on	 them	 was	 objectively	 unreasonable.	 	 See	 Johndro,	
2013	ME	106,	¶¶	19-20,	82	A.3d	820;	State	v.	Diamond,	628	A.2d	1032,	1034	(Me.	1993).		To	date,	
10	

B.	    Probable	Cause	Standard	

       [¶18]		“When	reviewing	the	denial	of	a	motion	to	suppress,	we	review	

the	 trial	 court’s	 factual	 findings	 for	 clear	 error	 .	 .	 .	 .”	 	 State	 v.	 Nadeau,	

2010	ME	71,	 ¶	 15,	 1	A.3d	 445.	 	 “Legal	 conclusions	 are	 reviewed	 de	 novo.”		

State	v.	Simmons,	2016	ME	103,	¶	12,	143	A.3d	819.		“[W]e	review	directly	the	

finding	 of	 probable	 cause	 made	 by	 the	 magistrate	 who	 issued	 the	 warrant,	

affording	 great	 deference	 to	 the	 issuing	 magistrate.”	 	 State	 v.	 Wright,	

2006	ME	13,	 ¶	 8,	 890	A.2d	 703.	 	 The	 court	 must	 not	 “make	 a	 de	 novo	

determination	 of	 probable	 cause,”	 State	 v.	 Crowley,	 1998	 ME	 187,	 ¶	 4,	

714	A.2d	 834	 (quotation	 marks	 omitted),	 but	 “must	 give	 the	 affidavit	 a	

positive	 reading	 and	 review	 the	 affidavit	 with	 all	 reasonable	 inferences	 that	

may	 be	 drawn	 to	 support	 the	 magistrate’s	 determination.”	 	 Wright,	

2006	ME	13,	¶	8,	890	A.2d	703	(quotation	marks	omitted).			

	      [¶19]		“Probable	cause	is	established	when,	given	all	the	circumstances	

set	 forth	 in	 the	 affidavit	 before	 [the	 magistrate],	 including	 the	 veracity	 and	

basis	 of	 knowledge	 of	 persons	 supplying	 hearsay	 information,	 there	 is	 a	 fair	


we	have	not	held	that	evidence	obtained	from	an	unlawful	search	was	admissible	pursuant	to	the	
good	faith	exception.		We	note	that	a	number	of	state	supreme	courts	have	rejected	the	good	faith	
exception	 on	 state	 constitutional	 grounds.	 	 See,	 e.g.,	 State	 v.	 Canelo,	 653	 A.2d	 1097,	
1105	(N.H.	1995);	State	v.	Gutierrez,	863	P.2d	1052,	1068	(N.M.	1993);	State	v.	Oakes,	598	A.2d	119,	
121-22	(Vt.	1991);	State	v.	Novembrino,	519	A.2d	820,	857	(N.J.	1987).		
   	
   	
                                                                                        11	

probability	 that	 contraband	 or	 evidence	 of	 a	 crime	 will	 be	 found	 in	 a	

particular	place.”		State	v.	Rabon,	2007	ME	113,	¶	22,	930	A.2d	268	(quotation	

marks	omitted).		“In	order	to	meet	the	probable	cause	standard,	the	affidavit	

must	 set	 forth	 some	 nexus	 between	 the	 evidence	 to	 be	 seized	 and	 the	

locations	 to	 be	 searched.”	 	 Simmons,	 2016	 ME	 103,	 ¶	 11,	 143	 A.3d	 819	

(quotation	marks	omitted).				

	      [¶20]	 	 We	 apply	 the	 “totality	 of	 the	 circumstances	 approach”	 to	

probable	 cause,	 as	 set	 forth	 by	 the	 United	 States	 Supreme	 Court	 in	 Illinois	 v.	

Gates,	 462	U.S.	 213,	 230	 (1983).	 	 Rabon,	 2007	 ME	 113,	 ¶	 22,	 930	 A.2d	 268.		

Where	 a	 warrant	 affiant	 relies	 on	 informants,	 the	 court	 considers,	 together	

with	all	other	facts	presented	within	the	four	corners	of	the	affidavit,	(1)	the	

informant’s	 reliability	 and	 basis	 of	 knowledge,	 (2)	 the	 informant’s	 claims	

about	the	defendant’s	criminal	activities,	and	(3)	other	information	about	the	

defendant.		Id.	¶	25.		“[T]he	totality-of-the-circumstances	approach	permits	a	

balanced	 assessment	 of	 the	 relative	 weights	 of	 all	 the	 various	 indicia	 of	

reliability	(and	unreliability)	attending	an	informant’s	tip.”		Id.	¶	23	(quotation	

marks	omitted).		

       [¶21]	 	 Common	 indicia	 of	 the	 reliability	 of	 an	 informant’s	 account	

include	 first	 hand	 observations	 of	 illegal	 activity,	 State	 v.	 Arbour,	
12	

2016	ME	126,	 ¶	 13,	 146	 A.3d	 1106,	 the	 informant’s	 past	 reliability,	 Rabon,	

2007	ME	113,	¶	27,	930	A.2d	268,	and	information	detailing	the	informant’s	

own	involvement	in	illegal	activity	that	could	expose	the	informant	to	criminal	

liability,	State	v.	Dignoti,	682	A.2d	666,	670	(Me.	1996).		“People	do	not	lightly	

admit	a	crime	and	place	critical	evidence	in	the	hands	of	the	police	in	the	form	

of	 their	 own	 admissions.	 	 Admissions	 of	 crime,	 like	 admissions	 against	

proprietary	interests,	carry	their	own	indicia	of	credibility—sufficient	at	least	

to	support	a	finding	of	probable	cause	to	search.”		State	v.	Appleton,	297	A.2d	

363,	369	(Me.	1972)	(quotation	marks	omitted).	

C.	   Whether	the	Renzullo	Affidavit	Established	Probable	Cause	

      [¶22]	 	 Read	 individually	 and	 as	 a	 whole,	 Ireland’s,	 Cabrera’s,	 and	 the	

CD’s	accounts	bear	several	hallmarks	of	reliability.		Renzullo	averred	that	she	

knew	 the	 CD	 and	 that	 the	 CD	 had	 been	 reliable	 in	 the	 past.	 	 Cabrera	 knew	

Nunez	 and	 had	 “mutual	 acquaintances”	 with	 him	 in	 New	 York.	 	 Ireland,	

Cabrera,	 and	 the	 CD	 detailed	 specific	 facts	 about	 Nunez’s	 background	 and	

illegal	drug	trafficking	activity	in	the	Bangor	and	Brewer	area.		Ireland	and	the	

CD	provided	firsthand	knowledge	of	Nunez’s	possession	and	sale	of	drugs,	the	

most	 recent	 occurring	 within	 the	 previous	 month.	 	 Ireland	 and	 the	 CD	 also	

admitted	to	purchasing	and	using	drugs—admissions	that	could	have	exposed	
                                                                                                               13	

them	 to	 criminal	 liability	 and	 thus	 were	 unlikely	 to	 be	 offered	 unless	

grounded	in	truth.		

        [¶23]	 	 Contrary	 to	 Nunez’s	 argument,	 there	 was	 sufficient	 information	

in	the	affidavit	to	support	a	probable	cause	finding	that	Nunez	resided	at	the	

Verona	Island	property.		Cabrera	told	officers	that	Nunez	moved	from	Brewer	

to	Verona	Island	and	personally9	led	officers	to	the	property,	where	he	stated	

Nunez	was	not	home	because	there	was	no	Toyota	parked	in	the	driveway.10		

Officers	 were	 not	 necessarily	 required	 to	 independently	 corroborate	 nor	 did	

the	 affidavit	 need	 to	 detail	 Cabrera’s	 basis	 of	 knowledge	 to	 satisfy	 probable	

cause;	such	rigid	requirements	would	be	inconsistent	with	the	totality	of	the	

circumstances	 test.	 	 See	 Rabon,	 2007	 ME	 113,	 ¶¶	 23,	 31,	 930	 A.2d	 268	 (“An	

affidavit’s	inclusion	of	information	regarding	the	observations	of	a	person	in	

addition	to	an	informant	is	by	no	means	required	to	establish	probable	cause	

under	the	totality	of	the	circumstances	test.”);	Crowley,	1998	ME	187,	¶¶	6-7,	

714	 A.2d	 834	 (“[T]he	 basis	 of	 knowledge	 is	 no	 longer	 a	 separate	 and	

   9	 	 As	 noted,	 in	 fact	 another	 individual	 associated	 with	 Ireland	 and	 Cabrera	 led	 police	 to	 the	

residence.		See	supra	n.3.		Although	Nunez	appears	to	have	intended	to	use	the	suppression	hearing	
to	attack	alleged	errors	and	omissions	in	the	warrant	affidavit,	a	criminal	defendant	must	first	make	
a	substantial	preliminary	showing	in	order	to	be	entitled	to	a	testimonial	hearing	to	challenge	those	
deficiencies.	 	 See	 State	 v.	 Diana,	 2014	 ME	 45,	 ¶	 11	 n.1,	 89	 A.3d	 132	 (citing	 Franks	 v.	 Delaware,	
438	U.S.	154	(1978)).	
   	
   10		That	Nunez	drove	a	Toyota	is	consistent	with	Ireland’s	information	that	when	he	was	hired	as	

a	driver,	he	drove	Nunez	around	in	vehicles	rented	from	a	Toyota	dealership.			
   	
14	

independent	 requirement	 but	 one	 that	 is	 closely	 intertwined	 with	 the	 other	

elements	to	illuminate	the	question	of	probable	cause.”).			

      [¶24]		Nunez’s	strongest	argument,	which	was	the	primary	basis	for	the	

trial	court’s	probable	cause	conclusion,	is	the	absence	of	a	nexus	between	the	

illegal	activity	and	the	place	to	be	searched:	nothing	in	the	affidavit	specifically	

connected	 Nunez’s	 drug	 activity	 to	 the	 Verona	 Island	 property.	 	 Renzullo	

generally	 averred	 that	 in	 her	 experience	 as	 a	 drug	 enforcement	 agent,	 drug	

traffickers	typically	keep	evidence	of	drug	activity	in	their	homes.			

      [¶25]		The	affidavit	must	indeed	establish	a	sufficient	nexus,	but	direct	

nexus	 evidence	 is	 not	 necessarily	 required:	 “The	 nexus	 need	 not,	 and	 often	

will	not,	rest	on	direct	observation,	but	rather	can	be	inferred	from	the	type	of	

crime,	 the	 nature	 of	 the	 items	 sought,	 the	 extent	 of	 an	 opportunity	 for	

concealment	 and	 normal	 inferences	 as	 to	 where	 a	 criminal	 would	 hide	

[evidence	 of	 a	 crime].”	 	 State	 v.	 Samson,	 2007	 ME	 33,	 ¶	 15,	 916	 A.2d	 977	

(quotation	marks	omitted).	

      [¶26]	 	 In	 Samson,	 multiple	 persons	 reported	 that	 the	 defendant	 took	

nude	 pictures	 of	 them	 when	 they	 were	 under	 eighteen	 years	 old.			

2007	ME	33,	 ¶	 3,	 916	 A.2d	 977.	 	 One	 victim	 stated	 that	 Samson	 made	 him	

perform	 sexual	 acts	 and	 took	 pictures.	 	 Id.	 ¶¶	 3-4.	 	 The	 victims	 told	 the	
                                                                                            15	

investigating	detective	that	Samson	had	a	computer,	burnable	discs,	cameras,	

and	 a	 video	 camera	 in	 his	 residence.	 	 Id.	 ¶	 5.	 	 One	 of	 the	 victims	 once	

discovered	 nude	 pictures	 of	 his	 ten-year-old	 brother	 on	 Samson’s	 computer.		

Id.		¶	3.		The	detective,	in	submitting	the	warrant	affidavit,	averred	that	based	

on	his	training,	knowledge,	and	experience,	individuals	who	engage	in	sexual	

acts	 with	 minors	 and	 collect	 pictures	 would	 likely	 keep	 image	 files	 on	 a	

computer.		Id.	¶	5-6.			

       [¶27]		We	stated	that	an	“officer’s	opinion	that	a	person	engaged	in	the	

creation	 and	 collection	 of	 child	 pornography	 through	 the	 use	 of	 computers	

and	other	electronic	devices	is	likely	to	keep	evidence	of	such	use	in	his	or	her	

home,	may	be	sufficient	to	establish	a	nexus	between	the	evidence	sought	and	

the	 suspect’s	 residence.”	 	 Id.	 ¶	 16.	 	 In	 light	 of	 the	 victims’	 statements	 in	 the	

affidavit	and	the	detective’s	opinion,	we	held	that	a	reasonable	person	could	

conclude	 that	 evidence	 of	 illegal	 activity	 would	 be	 found	 in	 Samson’s	 home	

and	therefore	a	sufficient	nexus	was	established	to	satisfy	probable	cause.		Id.	

¶¶	17-18.		

       [¶28]		We	have	not	yet	had	occasion	to	consider	an	affidavit,	like	the	one	

presented	here,	with	an	attenuated	nexus	between	substantial	drug	trafficking	

activity	and	a	suspect’s	residence.		Numerous	federal	circuit	courts	of	appeal,	
16	

however,	have	held	that	probable	cause	may	exist	to	search	a	suspected	drug	

trafficker’s	 residence,	 even	 without	 any	 specific	 drug	 activity	 tied	 to	 the	

residence.	 	 See,	 e.g.,	 United	 States	 v.	 Barnes,	 492	 F.3d	 33,	 37	 (1st	 Cir.	 2007)	

(“[W]hen	 a	 defendant	 sells	 drugs	 outside	 his	 home,	 it	 is	 reasonable	 to	

conclude	that	there	is	evidence	of	his	drug	dealing	activity	in	the	home	.	.	.	.”);	

United	States	v.	Miggins,	302	F.3d	384,	393-94	(6th	Cir.	2002);	United	States	v.	

Hodge,	 246	 F.3d	 301,	 306	 (3d	 Cir.	 2001)	 (“It	 is	 reasonable	 to	 infer	 that	 a	

person	involved	in	drug	dealing	on	such	a	scale	would	store	evidence	of	that	

dealing	 at	 his	 home.”);	 United	 States	 v.	 McClellan,	 165	 F.3d	 535,	 546	

(7th	Cir.	1999);	 United	 States	 v.	 Feliz,	 182	 F.3d	 82,	 88	 (1st	 Cir.	 1999)	

(concluding	 that	 probable	 cause	 existed	 to	 search	 the	 apartment	 of	 a	 known	

drug	trafficker,	notwithstanding	the	lack	of	direct	evidence	linking	drug	sales	

and	 the	 apartment);	 United	 States	 v.	 Williams,	 974	 F.2d	 480,	 481-82	

(4th	Cir.	1992);	 United	 States	 v.	 Angulo-Lopez,	 791	 F.2d	 1394,	 1399	

(9th	Cir.	1986)	 (“In	 the	 case	 of	 drug	 dealers,	 evidence	 is	 likely	 to	 be	 found	

where	the	dealers	live.”).	

       [¶29]	 	 Particularly	 significant	 are	 detailed	 facts	 substantiating	

allegations	that	the	suspect	is	a	drug	trafficker.		Such	indicators	may	include	

possessing	drug	quantities	that	would	exceed	personal	use,	using	rental	cars,	
                                                                                         17	

conducting	 organized	 distribution	 and	 sales,	 and	 carrying	 and	 concealing	

pre-packaged	 drugs.	 	 See	 Hodge,	 246	 F.3d	 at	 306.	 	 The	 suspect	 must	 store	

goods	 related	 to	 the	 drug	 business	 somewhere.	 	 See	 id.	 	 If	 the	 suspect	 is	 a	

prolific	drug	trafficker,	it	therefore	may	be	reasonable	to	infer	that	evidence	of	

drug	 trafficking,	 including	 the	 drugs,	 business	 records,	 cash,	 guns,	 and	 other	

paraphernalia,	 will	 be	 found	 at	 the	 residence.	 	 See	 id.;	 McClellan,	 165	 F.3d	 at	

546;	Feliz,	182	F.3d	at	87-88.			

       [¶30]		Probable	cause	“is	flexible	and	based	on	common	sense”	and	does	

not	require	proof	that	evidence	of	a	crime	will	in	fact	be	found	in	the	place	to	

be	 searched.	 	 State	 v.	 Martin,	 2015	 ME	 91,	 ¶	 10,	 120	 A.3d	 113	 (quotation	

marks	omitted);	see	also	Feliz,	182	F.3d	at	87	(“There	is	no	requirement	that	

the	belief	be	shown	to	be	necessarily	correct	or	more	likely	true	than	false.”).		

Our	 review	 of	 probable	 cause	 is	 not	 de	 novo;	 we	 are	 limited	 to	 determining	

whether	the	issuing	magistrate	had	a	“substantial	basis”	to	issue	the	warrant,	

drawing	 all	 reasonable	 inferences	 in	 favor	 of	 probable	 cause.	 	 Wright,	

2006	ME	13,	¶	8,	890	A.2d	703;	Crowley,	1998	ME	187,	¶	4,	714	A.2d	834.					

       [¶31]		Here,	the	Renzullo	affidavit	contained	detailed	information	from	

multiple	 sources,	 particularly	 Ireland,	 that	 substantiated	 Nunez’s	 active	 drug	

trafficking	enterprise,	and	established	that	Nunez	resided	at	the	Verona	Island	
18	

property.	 	 Renzullo	 averred	 that,	 based	 on	 her	 knowledge	 and	 experience,	

evidence	of	drug	trafficking	would	likely	be	found	in	a	drug	trafficker’s	home.				

         [¶32]	 	 Based	 on	 the	 totality	 of	 circumstances,	 these	 facts	 generated	 a	

reasonable	 inference	 that	 there	 was	 a	 fair	 probability	 that	 drug-related	

evidence	 would	 be	 found	 at	 the	 Verona	 Island	 property.	 	 See	 Samson,	

2007	ME	33,	 ¶	17	&	 n.8,	 916	 A.2d	 977;	 Rabon,	 2007	 ME	 113,	 ¶	 22,	 930	 A.2d	

268;	 see	 also	 Hodge,	 246	 F.3d	 at	 306;	 McClellan,	 165	 F.3d	 at	 546;	 Feliz,	 182	

F.3d	at	87-88.		We	therefore	conclude	the	issuing	judge	had	a	substantial	basis	

to	 find	 probable	 cause	 for	 the	 warrant	 to	 issue,	 Crowley,	 1998	 ME	 187,	 ¶	 4,	

714	A.2d	834,	and	affirm	the	denial	of	the	motion	to	suppress.	

         The	entry	is:	

                            Judgment	affirmed.		
	
	     	      	     	     	      	
	
Hunter	J.	Tzovarras,	Esq.	(orally),	Hampden,	for	appellant	Oscar	Nunez	
	
R.	 Christopher	 Almy,	 District	 Attorney,	 and	 Tracy	 Collins,	 Asst.	 Dist.	 Atty.	
(orally),	Prosecutorial	District	V,	Bangor,	for	appellee	State	of	Maine	
	
	
Penobscot	County	Unified	Criminal	Docket	docket	number	CR-2012-3918	
FOR	CLERK	REFERENCE	ONLY